636 So. 2d 835 (1994)
Vera Denise JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 93-1806.
District Court of Appeal of Florida, Fifth District.
May 6, 1994.
James B. Gibson, Public Defender, and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Vera Denise Jones, Orlando, pro se.
No Appearance, for appellee.
PER CURIAM.
Jones seeks to appeal her case. She first entered a nolo contendere plea to a criminal charge. She was placed on probation. Jones then violated her probation, pled guilty to the violation of probation, and was sentenced to one year in the county jail. We have no alternative but to affirm.
Defendants cannot appeal from judgments entered on the basis of a nolo contendere plea and a guilty plea without an express reservation of the right of appeal in an appropriate case. See Fla.R.App.Proc. 9.140(b) and § 924.06(3), Fla. Stat. (1993). Further, Jones does not raise any matters which might invalidate her guilty or nolo contendere plea. Nor are any of the grounds set forth in Robinson v. State, 373 So. 2d 898 (Fla. 1979) available in this case.
AFFIRMED.
W. SHARP, GRIFFIN and DIAMANTIS, JJ., concur.